Case: 18-60766      Document: 00515139936         Page: 1    Date Filed: 10/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-60766                             FILED
                                  Summary Calendar                     October 1, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
MARTHA ISABEL ESCOBAR-LOPEZ,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 165 151


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Martha Isabel Escobar-Lopez, a native and citizen of Honduras, petitions
for review of the decision of the Board of Immigration Appeals (BIA) dismissing
her appeal and affirming the order of the Immigration Judge (IJ) denying her
application for asylum, withholding of removal, and protection pursuant to the
Convention Against Torture (CAT). The BIA concluded that the IJ did not err
in determining that Escobar-Lopez was not credible and affirmed the denial of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-60766     Document: 00515139936    Page: 2   Date Filed: 10/01/2019


                                   No. 18-60766

her requests for asylum and withholding for removal on that basis. Moreover,
the BIA concluded that Escobar-Lopez had not identified any error in the IJ’s
denial of CAT relief and, in any event, had failed to offer credible evidence or
sufficient reasons to support her claim.
       Escobar-Lopez challenges the adverse credibility finding, but the record
does not compel the conclusion that the finding was erroneous. See Wang v.
Holder, 569 F.3d 531, 538 (5th Cir. 2009); Zhu v. Gonzales, 493 F.3d 588, 594
(5th Cir. 2007).       An adverse credibility determination may rely on any
inconsistency even if it does not concern the heart of the alien’s claim or any
other relevant factor. 8 U.S.C. § 1158(b)(1)(B)(iii); see Wang, 569 F.3d at 538-
39.    While Escobar-Lopez attempts to explain the inconsistencies in her
testimony and statements, her construction of the evidence is not compelled by
the record. See Wang, 569 F.3d at 538. Accordingly, there was no basis upon
which to grant her request for asylum or withholding of removal. See Zhang
v. Gonzales, 432 F.3d 339, 345 (5th Cir. 2005); Chun v. I.N.S., 40 F.3d 76, 79
(5th Cir. 1994).
       Escobar-Lopez also contests the denial of her claim for CAT relief. We
analyze the CAT claim separately. See Efe v. Ashcroft, 293 F.3d 899, 906-07
(5th Cir. 2002).       Escobar-Lopez has failed to show that “any reasonable
adjudicator would be compelled to conclude” that her testimony is credible as
to whether she more likely than not would be tortured if she were returned to
Honduras. 8 U.S.C. § 1252(b)(4)(B). The adverse credibility assessment goes
directly to the issue whether she is likely to be tortured in Honduras, and thus,
the denial of CAT relief can be upheld based on the credibility determination.
See Efe, 293 F.3d at 907-08.
       PETITION DENIED.




                                        2